Citation Nr: 0728536	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-28 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for primary insomnia 
with fatigue, memory loss, anxiety, and irritability as due 
to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to April 
1997.  He served in the Southwest Asia Theater of Operations 
from January 1, to June 15, 1991. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, wherein the RO increased the disability 
evaluation assigned to the service-connected primary insomnia 
with fatigue, memory loss, anxiety, and irritability as due 
to an undiagnosed illness from 10 to 30 percent, effective 
October 25, 2002.  In November 2003, jurisdiction of the 
claims file was transferred to the Pittsburgh, Pennsylvania 
RO. 

In an April 2005 letter to VA, the veteran raised the issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The claim is referred to the RO for 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's primary insomnia with fatigue, memory loss, 
anxiety, and irritability as due to an undiagnosed illness 
was most recently evaluated at a VA examination-arranged by 
the United States Consulate in Germany-in September 2002 . 
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

On VA Form 21-4138, Statement in Support of Claim, dated in 
April 2005, the veteran maintained that his primary insomnia 
with fatigue, memory loss, anxiety, and irritability as due 
to an undiagnosed illness had progressively worsened to the 
point that it had caused him to lose his job one year 
previously.  As such, the veteran is entitled to a VA 
examination to evaluate the current severity of the 
aforementioned service-connected disability (appropriately 
coordinated as the veteran is living abroad in Germany).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination to assess the 
severity of his service-connected 
insomnia with primary fatigue, memory 
loss, anxiety, and irritability as due 
to an undiagnosed illness.  The 
relevant portions of the claims folder 
must be made available to the examiner 
for review.

The examiner should discuss the impact 
of the veteran's primary insomnia with 
fatigue, memory loss, anxiety, and 
irritability as due to an undiagnosed 
illness on his social and occupational 
functioning and whether this disability 
alone renders him unable to work.  A 
Global Assessment of Functioning (GAF) 
scale score (or its equivalent) should 
be assigned.

3.  If the veteran fails to report for 
any scheduled examination, a copy of 
the notice to report should be 
associated with the claims folder. The 
veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

4.  Then re-adjudicate the instant 
claim, and if it remains denied, issue 
a supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

